Citation Nr: 1118404	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to service connection for a sleep disorder, to include night sweats, as due to an undiagnosed illness.  

3.  Entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1982, from May 1989 to November 1989, from September 1990 to May 1991, and from March 2003 to June 2003, including service in the Southwest Asia Theater of operations from November 1990 to April 1991 during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Montgomery, Alabama Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a before the RO in April 2008.  A transcript of that hearing has been associated with the claims file.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans' Law Judge in February 2011.  A transcript of that hearing has been associated with the claims file.

The claims service connection for a low back condition, sleep disorder, to include night sweats, as due to an undiagnosed illness, and multiple joint pain, to include as due to an undiagnosed illness, were previously denied by July 2002 rating decision.  The Board notes, however, that relevant evidence associated with the claims file since the July 2002 rating decision includes official service treatment records which were not previously of record at the time of this decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  Therefore, pursuant to 38 C.F.R. § 3.156(c), as these additional service records require reconsideration of the claims for service connection that were previously denied by the July 2002 rating decision, an analysis of these claims in light of 38 C.F.R. § 3.156(a) is unnecessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for a low back condition, a sleep disorder, to include night sweats, as due to an undiagnosed illness, multiple joint pain, to include as due to an undiagnosed illness, and a skin disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In statements and testimony presented throughout the duration of the appeal, the Veteran alleges that his low back condition, sleep disorder, to include night sweats, multiple joint pain, and skin disorder all arose from his period of active service from September 1990 to May 1991, while stationed in Saudi Arabia during Operation Desert Storm.  Specifically, the Veteran contends that he injured his back in 1991 when he fell off of a crane approximately 15 to 20 feet onto his back.  He also states that his skin condition, sleep disorder, to include night sweats, and multiple joint pain are due to his exposure to hazardous chemicals, anthrax injections, prophylaxis and bug spray during this period of active service while stationed in Saudi Arabia.  

In July 2005 lay statements, fellow service members J.J. and J.L.F. attested to witnessing the Veteran's problems during his active service.  J.J. reported that he was personally acquainted with the Veteran and they were stationed together during the Gulf War in 1991.  He stated that, in January 1991, he witnessed the Veteran fall of a crane, approximately 15 to 20 feet, that the Veteran was not treated for this injury at this time as there was no hospital around, and that the Veteran complained of back pain ever since that time until J.J. was discharged from that National Guard in 1997.  As the Unit Administrator for Detachment 1 of the 168th Engineer Company, J.L.F. reported that, while attached to his unit, the Veteran complained of back pain and breaking out in a cold sweat, and he noticed a skin discoloration on his arms.  

The Veteran's active service includes active duty from September 1990 to May 1991, with service in the Southwest Asia Theater of operations from November 1990 to April 1991 during the Persian Gulf War  

Service treatment reports from the Veteran's period of active service from September 1990 to May 1991 are absent of any findings or complaints of a back condition, sleep disorder, night sweats, multiple joint pain, or skin disorders.  An April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation reflects that the Veteran reported no injuries, rashes, skin infections, sores, nightmares or trouble sleeping while in the Southwest Asia region, however, he did report receiving anthrax injections in country as well as chemical agent prophylaxis (Pyridostigmine Bromide).  

Thereafter, service treatment records from the Veteran's Army National Guard duty reflect that he initially reported problems with low back pain in March 1994 with no direct back trauma in the past 72 hours, a history of trouble sleeping in April 1995 for which he was being treated at VA, and chills and night sweats in November 2001.  

Private and VA medical records from July 1998 to March 2009, including a May 2002 VA examination, reflect that the Veteran has been variously treated for and diagnosed with:  chronic low back pain, including with sciatica and radiculopathy; multiple level degenerative disc disease of the thoracic and lumbar spine; degenerative disc disease; chronic disc degeneration; degenerative arthritis of the back with no objective evidence; degenerative joint disease low back; herniated nucleus pulposus or chronic disc degeneration L4-5; chronic disc degeneration T11-12, L4-5 and L5-S1; grade 1 retrolisthesis L5 and S1; large central disc protrusion L4-5; eczema of the feet and right ankle; foot dermatosis; rash; dermatitis; bilateral foot rash; questionable psoriasis; sores on legs, not healing; yeasty lesions on legs; sleep disturbance; cramps and muscle spasms in the legs; leg pain; chronic pain syndrome; right knee pain; knee arthralgia; right hip pain; foot pain; myositis of questionable etiology; cramps in hands and legs; and atherosclerotic disease of the right knee.

In this case, the issue of whether the Veteran's symptoms of a sleep disorder, to include night sweats, multiple joint pain, and skin disorder are related to a known clinical diagnosis is significant to the applicability of the presumption pertaining to Gulf War veterans under 38 C.F.R. § 3.317.  Thus, the Board is of the opinion that a VA examination, by an appropriate specialist, is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

In considering the testimony of the Veteran and lay statements of J.J. and J.L.F. all regarding the Veteran's fall during his active service while stationed in the Southwest Asia theater of operations during the Persian Gulf War, private and VA medical records showing treatment for back pain as early as March 1994, and the testimony by the Veteran and lay statement by J.J. reporting complaints of continuing back pain ever since the injury in active service, it is the preliminary determination of the Board that a VA examination is "necessary" to ascertain the etiology of the Veteran's current disability.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for determining whether there is an indication that the disability in question may be associated with the Veteran's service or with another service-connected disability is low).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA spine examination to determine the nature and etiology of his low back condition.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

A diagnosis corresponding to the claimed low back condition should be made.  The examiner must acknowledge and discuss the service treatment reports, the June 2005 lay statements by J.J. and J.L.F., and the medical evidence demonstrating a current diagnosis of a low back condition.  Then, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back condition is etiologically related to the Veteran's active duty service, to include injuries from a fall off of a crane in January 1991.

The rationale for all opinions expressed should be provided in a typewritten report.

2.  The RO/AMC should also arrange for the Veteran to undergo a VA examination by an appropriate examiner with experience in Persian Gulf cases to determine the nature and etiology of his sleep disorder, to include night sweats; multiple joint pain; and skin disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

Based on a review of the claims file and the results of the examination, the examiner is asked to address the following questions:

a.  Does the Veteran suffer from a sleep disorder, night sweats, multiple joint pain, and/or a skin disorder?  If so, please specify.

b.  If the answer to question "a" is yes, then can the specified disorders, including a sleep disorder, night sweats, multiple joint pain, and/or skin disorder, be associated with a known clinical diagnosis (other than fibromyalgia or chronic fatigue syndrome)?

c.  If the Veteran's sleep disorder, night sweats, multiple joint pain, and/or skin disorder can be associated with a known clinical diagnosis/diagnoses (other than fibromyalgia or chronic fatigue syndrome), then the examiner is asked to provide the diagnosis/diagnoses and answer the following for each diagnosis: is it at least as likely as not (a 50 percent probability or greater) that any of the diagnosed conditions had their onset during the Veteran's active duty service, including his period in Southwest Asia from December 1990 to April 1991?

d.  For each disorder for which the Veteran has reported pain or other symptoms, but for which a known clinical diagnosis (other than fibromyalgia or chronic fatigue syndrome) cannot be made, the examiner should specify for each disorder whether there is a chronic disease process existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

The examiner is also asked to provide the rationale used in formulating his or her opinions in the written report.

3.  Then, the Veteran's claims must be readjudicated.  If the determination of any of these claims remains less than fully favorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


